Exhibit 10.8

 

THIRD LOAN MODIFICATION AND EXTENSION AGREEMENT

 

THIS THIRD LOAN MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”) is made
and entered into effective as of February 15, 2011, by and among CHASE PARK
PLAZA HOTEL, LLC, a Delaware limited liability company, having its principal
place of business at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001
(“Borrower”), BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent (“Administrative Agent”) on behalf of itself and certain
other Lenders (herein so called) made a party to the Loan Agreement described
below, having an address of 901 Main Street, 20th Floor, Dallas, Texas 75202
Attention: Real Estate Loan Administration, and BEHRINGER HARVARD OPPORTUNITY
REIT I, INC., a Maryland corporation (“Guarantor”).

 

PRELIMINARY STATEMENTS

 

A.            Reference is hereby made to that certain Construction Loan
Agreement dated as of November 15, 2007, executed by and among Borrower,
Lenders, and Administrative Agent (as amended, supplemented or modified from
time to time, the “Loan Agreement”), which Loan Agreement pertains to a
$86,200,000.00 construction loan (the “Loan”) from the Lenders to Borrower to
finance, in part, the redevelopment of a hotel currently known as the “The Chase
Park Plaza” (the “Improvements”) located on certain real property in St. Louis
County, Missouri (the “Land”), as more particularly described on Exhibit A
attached hereto.

 

B.            The Loan is evidenced by one or more Promissory Notes issued by
Borrower in accordance with the Loan Agreement and made payable to the Lenders,
in the aggregate principal amount of the Loan (such notes, as they may hereafter
be renewed, extended, supplemented, increased or modified and in effect from
time to time, and all other notes given in substitution therefor in accordance
with the Loan Agreement, or in modification, renewal, or extension thereof, in
whole or in part, are herein collectively called the “Note”).

 

C.            In connection with the making of the Loan, Guarantor executed and
delivered to Administrative Agent, on behalf of the Lenders, a Guaranty
Agreement dated as of November 15, 2007 (the “Guaranty”).

 

D.            The Loan is secured, in part, by a Deed of Trust, Security
Agreement, Fixture Filing and Financing Statement dated as of November 15, 2007
(as now or hereafter amended, modified, supplemented or restated, the “Deed of
Trust”), executed by Borrower for the benefit of Administrative Agent, on behalf
of Lenders, recorded in Book 11162007, Page 0328, with the Recorder of Deeds for
City of St. Louis.

 

E.             The Loan Documents were previously amended by the Modification to
the Loan Agreement dated December 12, 2007, and the Second Loan Modification and
Extension Agreement dated as of November 15, 2010, each executed by Borrower,
Administrative Agent and Guarantor.

 

F.             Guarantor, Borrower, Administrative Agent and the Lenders have
agreed to modify the Loan Documents (as defined in the Loan Agreement) in
certain respects.

 

1

--------------------------------------------------------------------------------


 

AGREEMENTS

 

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties to this Agreement hereby agree as follows:

 

1.             DEFINITIONS.  The Note, the Deed of Trust, and all other
documents or instruments executed in connection therewith are hereinafter
referred to, collectively, as the “Loan Documents”. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Loan Agreement shall have the same meanings whenever used in this Agreement.

 

2.             EXTENSION OF MATURITY DATE.  Hereinafter, the term “Maturity
Date” and all other references to the maturity date of the Loan in the Note and
the other Loan Documents shall mean March 15, 2011. The unpaid principal balance
of the Loan, together with all accrued but unpaid interest thereon, shall be due
and payable on the Maturity Date, as extended hereby. Borrower hereby renews,
but does not extinguish, the Note and the liens, security interests and
assignments created and evidenced by the Deed of Trust and the other Loan
Documents, and all of the Loan Documents are hereby renewed and modified by
extending the maturity date thereof as set forth above.

 

3.             CONDITIONS PRECEDENT.  As conditions precedent to the
effectiveness of this Agreement, all of the following shall have been satisfied:

 

(a)           Borrower and Guarantor shall have executed and delivered to
Administrative Agent this Agreement.

 

(b)           Borrower shall cause to be delivered to Administrative Agent at
Borrower’s expense an endorsement to the Title Insurance to show that policy
coverage has not been modified or terminated solely by virtue of this Agreement.

 

(c)           Administrative Agent shall have received and approved all
resolutions, certificates or other documents as Administrative Agent may request
relating to the formation, existence and good standing of Borrower and
Guarantor, corporate authority for the execution and validity of this Agreement,
and all other documents, instruments and agreements and any other matters
relevant hereto or thereto, all in form and substance satisfactory to
Administrative Agent.

 

4.             COSTS, EXPENSES AND FEES.  Borrower shall pay upon the closing of
this Agreement to Administrative Agent, for the benefit of Lenders, a
nonrefundable commitment fee in the amount of $18,307.44. Borrower hereby agrees
to pay all reasonable attorneys’ fees and other costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation, execution
and/or recordation of this Agreement.

 

5.             RELEASE OF CLAIMS.  In consideration of, among other things, the
accommodations which Administrative Agent and the Lenders have agreed to extend
for the benefit of Borrower and Guarantor pursuant to this Agreement, each of
Borrower and Guarantor hereby forever waives, releases and discharges any and
all claims (including, without limitation, cross-claims, counterclaims, rights
of setoff and recoupment), causes of action, demands, suits,

 

2

--------------------------------------------------------------------------------


 

costs, expenses and damages that they now have or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Claims”), against Administrative Agent, Lenders and their subsidiaries,
affiliates, successors, assigns, officers, directors, employees, agents,
attorneys and other representatives (collectively, the “Released Parties”),
based in whole or in part on facts, whether or not known, existing on or prior
to the date of this Agreement. The acceptance by Borrower and Guarantor of the
accommodations and other consideration provided by Administrative Agent and the
Lenders as set forth in this Agreement, shall constitute a ratification,
adoption and confirmation by Borrower and Guarantor of the foregoing general
release of all Claims against each Released Party which is based in whole or in
part on facts, whether or not now known or unknown, existing on or prior to the
date of receipt of any such proceeds or other financial accommodations.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, Borrower and Guarantor do not release any claims (the “Retained
Claims”) arising from or related to any attempted assignment of the interest of
any Lender in the Loan in violation of the Loan Documents. The provisions of
this Section 5 shall survive the termination of the Loan Documents.

 

6.               REPRESENTATIONS.  Borrower and Guarantor each hereby severally
represents and warrants to Administrative Agent and the Lenders that (a) to the
best of such party’s knowledge, the execution and delivery of this Agreement
does not contravene, result in a breach of or constitute a default under any
deed of trust, loan agreement, indenture or other contract or agreement to which
it/he is a party or by which it or any of its properties may be bound; (b) this
Agreement constitutes the legal, valid and binding obligation of such party
enforceable in accordance with its terms, subject to the limitations of
equitable principles and bankruptcy, insolvency, debtor relief or other similar
laws affecting generally the enforcement of creditors’ rights; (c) the execution
and delivery of, and performance under this Agreement are within such party’s
power and authority without the joinder or consent of any other party and has
been duly authorized by all requisite action and are not in contravention of law
or the provisions of any organizational documents governing such party or of any
indenture, agreement or undertaking to which Borrower or Guarantor, as
applicable, is a party or by which it is bound; (d) there exists no Default or
Potential Default; and (e) as of the date of this Agreement, Borrower and its
members are in existence and good standing under the laws of their states of
formation. Borrower and Guarantor agree to indemnify and hold Administrative
Agent and the Lenders harmless against any loss, claim, damage, liability or
expense (including, without limitation, reasonable attorneys’ fees) incurred as
a result of any representation or warranty made by Borrower or Guarantor herein
proving to be untrue or inaccurate in any material respect.

 

7.               FLOOD INSURANCE.  In addition to the insurance requirements
currently in the Loan Documents, if at any time any portion of any structure on
the real property described in the Deed of Trust is insurable against casualty
by flood and is located in a Special Flood Hazard Area under the Flood Disaster
Protection Act of 1973, as amended, Borrower shall obtain and maintain at
Borrower’s sole expense, a flood insurance policy on the structure and Borrower
owned contents in form and amount acceptable to Administrative Agent but in no
amount less than the amount sufficient to meet the requirements of applicable
law as such requirements may from time to time be in effect.

 

3

--------------------------------------------------------------------------------


 

8.               RATIFICATION.  The parties to this Agreement agree that the
terms and provisions of this Agreement shall modify and supersede all
inconsistent terms and provisions of the Loan Agreement and the other Loan
Documents and, except as expressly modified and superseded by this Agreement,
the terms and provisions of the Loan Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The liens,
security interests, collateral assignments and financing statements in respect
of the Loan are hereby ratified and confirmed as valid, subsisting and
continuing to secure the Loan Documents. Nothing herein shall in any manner
diminish, impair or extinguish the Note or any of the other duties, liabilities
and obligations of Borrower under the Loan Documents. Borrower hereby ratifies
and acknowledges that the Loan Documents are valid, subsisting and enforceable
against Borrower and Borrower agrees and warrants to Administrative Agent and
the Lenders that there are no offsets, claims or defenses with respect to any of
the duties, liabilities and obligations of Borrower under the Loan Documents.

 

9.               CONSENT AND RATIFICATION.  Guarantor hereby unconditionally and
irrevocably acknowledges and agrees that the Guaranty and Guarantor’s
obligations, covenants, agreements and duties thereunder remain in full force
and effect in accordance with its terms, notwithstanding the modifications
effected hereby. Guarantor hereby unconditionally and irrevocably ratifies,
reaffirms and confirms the Guaranty and its obligations thereunder.

 

10.             RELEASE OF USURY CLAIMS.  Borrower and Guarantor each hereby
releases Administrative Agent and the Lenders and their successors and assigns,
from all claims, demands, liabilities, rights of offsets, defenses and causes of
action which Borrower and/or Guarantor may be entitled to assert (although no
such claims are known to exist) against Administrative Agent and the Lenders in
respect of the Loan, the Note and the other Loan Documents for any reason
whatsoever, including without limitation, by reason of Administrative Agent and
the Lenders’ contracting, charging or receiving for the use, forbearance or
detention of money, interest on the Loan prior to the execution of this
Agreement in excess of that permitted to be charged to Borrower or Guarantor
under applicable law. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement, Borrower and Guarantor each reserve and
retain all Retained Claims.

 

11.             CONSENT.  Guarantor hereby consents to the amendments and
modifications to the Loan Documents set forth in this Agreement.

 

12.             COUNTERPARTS.  This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.

 

13.             BINDING EFFECT.  The terms and provisions hereof shall be
binding upon and inure to the benefit of the parties hereto, their
representatives, successors and assigns.

 

14.             HEADINGS.  The Section headings in this Agreement are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

 

4

--------------------------------------------------------------------------------


 

15.             APPLICABLE LAW. This Agreement shall be construed in accordance
with the laws of the State of Texas and the laws of the United States applicable
to transactions in the State of Texas.

 

16.             PRIOR UNDERSTANDINGS. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior understandings and agreements, written or oral.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

 

5

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking

 

 

association, as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Shane M. Beran

 

 

Name:

Shane M. Beran

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

PNC BANK,

 

 

successor-in-interest to National City Bank

 

 

 

 

 

 

 

 

By:

/s/ S. Farris Hughes

 

 

Name:

S. Farris Hughes

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

FIRST BANK

 

 

 

 

 

 

 

 

By:

/s/ Jeff Bennett

 

 

Name:

Jeff Bennett

 

 

Title:

VP

 

 

 

 

 

 

 

 

BANK MIDWEST, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Bill Arnold

 

 

Name:

Bill Arnold

 

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

 

M&I BANK

 

 

 

 

 

 

 

 

By:

/s/ Shawn A. Vickers

 

 

Name:

Shawn A. Vickers

 

 

Title:

AVP

 

 

 

 

 

 

 

 

ASSOCIATED BANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Weisto

 

 

Name:

Edward J. Weisto

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

PULASKI BANK

 

 

 

 

 

 

 

 

By:

/s/ Paul Douglas Grosse

 

 

Name:

Paul Douglas Grosse

 

 

Title:

Regional President

 

 

 

 

 

 

 

 

MIDWEST BANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Chris Imming

 

 

Name:

Chris Imming

 

 

Title:

Commercial Banking Officer

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this 22nd day of February, 2011,
by Shane M. Beran, Senior Vice President of Bank of America, N.A., a national
banking association.

 

[g94521ks03i001.jpg]

 

/s/ Brenda Cooke

 

Printed Name of Notary

Brenda Cooke

 

My Commission Expires:

August 11, 2012

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

STATE OF MISSOURI

 

§

 

 

 

 

§

 

 

COUNTY OF ST. LOUIS

 

§

 

 

 

This instrument was acknowledged before me on this 23rd day of February, 2011,
by S. Farris Hughes, Vice President of PNC Bank, successor by merger to National
Ciy Bank, a national banking association.

 

[g94521ks03i002.jpg]

/s/ Jamie J. Tatro

Printed Name of Notary

Jamie J. Tatro

My Commission Expires:

9-9-2014

 

 

 

 

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this           day of February,
2011, by                                                           ,
                                                       of First Bank, a national
banking association.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this            day of February,
2011, by                                                          ,
                                                          of Bank of Midwest,
N.A., a national banking association.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this            day of February,
2011, by                                                     ,
                                of PNC Bank, successor-in-interest to National
City Bank, a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

STATE OF MISSOURI

 

§

 

 

 

 

§

 

 

COUNTY OF ST. LOUIS

 

§

 

 

 

This instrument was acknowledged before me on this 7th day of March, 2011, by
Jeffrey W. Bennet, Vice President of First Bank, a national banking association.

 

[g94521ks05i001.jpg]

/s/ Carol E. Schrader

Printed Name of Notary

Carol E. Schrader

My Commission Expires:

11-14-14

 

 

 

 

 

 

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on this            day of February,
2011, by                                                     ,
                                 of Bank of Midwest, N.A., a national banking
association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF MISSOURI

 

§

 

 

§

COUNTY OF ST.LOUIS

 

§

 

This instrument was acknowledged before me on this 24 day of February, 2011, by
                                                               ,
                                  of  Midwest Bank, N.A., a national banking
association.

 

 

/s/ Susan Lindemann

 

Printed Name of Notary

 

 

My Commission Expires:

11/22/2012

 

 

[g94521ks05i002.jpg]

 

--------------------------------------------------------------------------------


 

STATE OF MISSOURI

 

§

 

 

§

COUNTY OF ST. LOUIS

 

§

 

This instrument was acknowledged before me on this 22 day of February, 2011, by
Shawn A. Vickers, Assistant Vice Pres. of Southwest Bank of St. Louis, a
national banking ssociation.

 

[g94521ks05i003.jpg]

/s/ Aimee M. Butler

Printed Name of Notary

 

My Commission Expires:

July 17 2011

 

 

 

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on this                    day of
February, 2011, by                                         ,
                         of Associated Bank, N.A., a national banking
association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on this                    day of
February, 2011, by                                                     ,
                                                                 of Pulaski
Bank, a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on this              day of February,
2011, by                                                        ,
                                                          of Southwest Bank of
St. Louis, a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

STATE OF ILLINOIS

 

§

 

 

§

COUNTY OF COOK

 

§

 

This instrument was acknowledged before me on this 7 day of March, 2011, by
Edward J. Weisto, Senior Vice President of Associated Bank, N.A., a national
banking association.

 

[g94521ks05i004.jpg]

/s/ Natalie Cook

Printed Name of Notary

My Commission Expires:

10/23/2014

 

 

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on this          day of February,
2011, by                                                               ,
                                                                  of Pulaski
Bank, a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on this            day of February,
2011, by                                                        ,
                                                              of Southwest Bank
of St. Louis, a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument acknowledged before me on this            day of February, 2011,
by                                                              ,
                                                                  of Associated
Bank, N.A., a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

STATE OF MISSOURI

 

§

 

 

§

COUNTY OF ST LOUIS

 

§

 

This instrument acknowledged before me on this 22nd day of February, 2011, by
Paul Douglas Grosse, Regional President of Pulaski Bank, a national banking
association.

 

 

/s/ Julie A. Bruce

 

Printed Name of Notary

Julie A. Bruce

 

My Commission Fxpires:

Apr 28, 2014

 

 

[g94521ks05i005.jpg]

 

--------------------------------------------------------------------------------

 


 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this            day of February,
2011, by                                                    ,
                                           of PNC Bank, successor-in-interest to
National City Bank, a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this           day of February,
2011, by                                                             ,
                                                              of First Bank, a
national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

STATE OF MISSORI

§

 

§

COUNTY OF JACKSON

§

 

This instrument was acknowledged before me on this 2nd day of March, 2011, by
Bill Arnold, Sr. Vice President of Bank Midwest, N.A., a national banking
association.

 

 

/s/ Penny J. Kelsey

 

Printed Name of Notary

 

My Commission Expires:

12-8-13

 

 

 

 

[g94521ks07i001.jpg]

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

CHASE PARK PLAZA HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

By:

Behringer Harvard Opportunity OP I, LP,

 

 

a Texas limited partnership, its authorized member

 

 

 

 

 

By:

BHO, Inc., a Delaware corporation,

 

 

 

its general partner

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on the 22nd day of February, 2011, by
Gerald J. Reihsen, III, EVP Corp Dev & Legal and Secretary of BHO, Inc., a
Delaware corporation, general partner of Behringer Harvard Opportunity OP I, LP,
a Texas limited partnership, authorized member of Chase Park Plaza Hotel, LLC, a
Delaware limited liability company, on behalf of said limited liability company.

 

[g94521ks07i002.jpg]

/s/ Catherine E. Mea

Printed Name of Notary

Catherine E. Mea

My Commission Expires:

7/26/2012

 

 

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

BEHRINGER HARVARD OPPORTUNITY
REIT I, INC., a Maryland corporation

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate Development & Legal and Assistant Secretary

 

 

 

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this 22nd day of February, 2011,
by Gerald J. Reihsen, III, Executive Vice President - Corporate Development &
Legal and Assistant Secretary of Behringer Harvard Opportunity REIT I, Inc., a
Maryland corporation, on behalf of said company corporation.

 

[g94521ks07i003.jpg]

/s/ Catherine E. Mea

Printed Name of Notary

Catherine E. Mea

My Commission Expires:

7/26/2012

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Parcel 1 (Fee Simple):

 

Units 1, 2, 3, 3A, 4, 5, 6, 7, 9 and 16 of Park Plaza Master Condominium, a
Condominium in City Block 3882, according to the plat thereof recorded in Book
12082006 page 0379, including an un-divided interest in the common elements
thereto belonging, all according to and more particularly described in the
Master Declaration of Condominium Park Plaza Master Condominium dated
December 1, 2006 and recorded December 8, 2006 in Book 12082006 page 0378 of the
St. Louis City Records.

 

Parcel 2 (Easement):

 

Sub-surface easement more particularly described as follows: A portion of the
public street rights-of-way known as Kingshighway Boulevard, 100 feet wide, and
Maryland Plaza, 80 feet wide, adjacent to Block 3882 of the City of St. Louis,
Missouri, lying between horizontal planes at elevation 72.35 and 82.20 above
0.00 on the St. Louis City Datum and bounded by vertical planes described as
follows: Commencing at the intersection of the Northern line of Lindell
Boulevard, 100 feet wide, with the Eastern line of Kingshighway Boulevard, 100
feet wide; thence along said Eastern line of Kingshighway Boulevard, North 6
degrees 21 minutes 40 seconds West, 233.89 feet to the point of beginning of the
herein described tract of land; thence leaving said Eastern street line, and
running South 85 degrees 17 minutes 58 seconds West, 17.01 feet to a point;
thence along a line parallel with the Eastern line of Kingshighway Boulevard,
North 6 degrees 21 minutes 40 seconds West, 202.48 feet to a point; thence North
36 degrees 10 minutes 13 seconds East, 34.20 feet to a point; thence along a
line parallel with the Southern line of Maryland Plaza, South 88 degrees 57
minutes 40 seconds East, 107.00 feet to a point; thence North 86 degrees 28
minutes 40 seconds East, 25.15 feet to a point; thence along a line parallel
with the Southern line of Maryland Plaza, South 88 degrees 57 minutes 40 seconds
East, 61.50 feet to a point; thence South 6 degrees 21 minutes 40 seconds East,
14.12 feet to a point on the Southern line of Maryland Plaza at the Northeast
corner of property conveyed to Singleton by Deed recorded in Book 4189 page 404
of the St. Louis City records; thence along  the Southern line of Maryland
Plaza, North 88 degrees 57 minutes 40 seconds West, 200.00 feet to its
intersection with the Eastern line of Kingshighway Boulevard, as aforementioned;
thence along said Eastern street line, South 6 degrees 21 minutes 40 seconds
East, 216.87 feet to the point of beginning.

 

Parcel 3 (Fee Simple):

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, beginning at
the intersection of the Northern line of Lindell Boulevard, 100 feet wide, with
the Eastern line of Kingshighway, 100 feet wide; thence along said Eastern line
of Kingshighway Boulevard, North 6 degrees 21 minutes 40 seconds West, 247.83
feet to a point; thence leaving said street line and running the following;
North 85 degrees 17 minutes 58 seconds East, 137.39 feet; South 4 degrees 42

 

--------------------------------------------------------------------------------


 

minutes 25 seconds East, 8.16 feet and South 89 degrees 33 minutes 08 seconds
East, 61.67 feet to a point; thence North 6 degrees 21 minutes 40 seconds West
1.98 feet to a point; thence South 89 degrees 00 minutes 00 seconds East 46.97
feet to a point; thence North 1 degree 02 minutes 20 seconds East 98.99 feet to
a point; thence leaving said point and running along a line parallel with and
94.00 feet perpendicular distant South of the Southern line of Maryland Plaza,
South 88 degrees 57 minutes 40 seconds East 252.68 feet to a point, said point
being distant North 88 degrees 57 minutes 40 seconds West, 68.24 feet from the
Western line of York Avenue, as measured along the last mentioned line and
located on the direct Northward prolongation of the Eastern wall of a concrete
parking garage; thence leaving said point and running along said prolongation,
along the Eastern wall of said parking garage and along its direct Southward
prolongation South 1 degree 06 minutes 00 seconds West, 139.23 feet to a point
on the Northern line of property conveyed to “220 Television, Inc.”, by deed
recorded in Book 154M page 1091 of the St. Louis City Records, said point being
distant North 88 degrees 57 minutes 40 seconds West, 88.41 feet from the Western
line of York Avenue, as measured along said Northern line; thence leaving the
aforementioned point and running along the Northern line of “220
Television, Inc.”, North 88 degrees 57 minutes 40 seconds West, 18.06 feet to
the Northwest corner thereof; thence along the Western line of said property,
South 1 degree 02 minutes 20 seconds West, 25.63 feet to a point on the Northern
wall of a one story, brick and concrete building; thence leaving said Western
property line and running along said Northern wall line South 88 degrees 52
minutes 34 seconds East, 6.97 feet to the Northeast corner of said one story
building and located on the Western wall of two story brick and concrete block
building; thence along the wall line of said one story building and said two
story building, South 1 degree 06 minutes 59 seconds West, 24.32 feet to a
point; thence leaving the Eastern wall of said one story building and running
along the wall of said two story building the following: South 88 degrees 53
mintues 01 seconds East, 9.04 feet; South 0 degrees 55 minutes 46 seconds West,
50.77 feet; North 88 degrees 53 minutes 07 seconds West, 1.20 feet; South 0
degrees 55 minutes 46 seconds West, 1.36 feet and South 88 degrees 53 minutes 07
seconds East, 1.20 feet to a point; thence leaving said wall line and running
South 1 degree 02 minutes 17 seconds West, 111.36 feet to a point on the
Northern line of Lindell Boulevard, as aforementioned, said point being distant
South 89 degrees 00 minutes 00 seconds East, 5.92 feet from the Southwest corner
of property conveyed to “220 Television Inc.”, as measured along the Northern
line of Lindell Boulevard; thence leaving said point and running along the
Northern line of said Lindell Boulevard North 89 degrees 00 minutes 00 seconds
West, 464.53 feet to the point of beginning.

 

Parcel 4 (Fee Simple):

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Commencing at the intersection of the Eastern line of
Kingshighway Boulevard, 100 feet wide, with the Southern line of Maryland Plaza,
80 feet wide; thence along said Southern line of Maryland Plaza, South 88
degrees 57 minutes 40 seconds East, 200.00 feet to a point, said point being the
Northeast corner of property conveyed to Singleton by deed recorded in Book 4189
page 404 of the St. Louis City records; thence leaving said street line and
running along a line parallel with the Eastern line of Kingshighway Boulevard
and being the Eastern line of said Singleton property South 6 degrees 21 minutes
40 seconds East, 94.79 feet to a point of beginning of the herein described
tract of land; thence leaving said point and running along a line

 

--------------------------------------------------------------------------------


 

parallel with and 94.00 feet perpendicular distance South of the Southern line
of Maryland Plaza, South 88 degrees 57 minutes 40 seconds East, 59.83 feet to a
point; thence leaving said point and running South 1 degrees 02 minutes 20
seconds West, 98.99 feet to a point; thence leaving said point and running along
a line parallel with the Northern line of Lindell Boulevard, 100 feet wide,
North 89 degrees 00 minutes 00 seconds West, 46.97 feet to a point on the
Eastern line of Singleton as aforementioned; thence along said Eastern line of
North 6 degrees 21 minutes 40 seconds West, 99.85 feet to the point of
beginning.

 

Parcel 5 (Easement):

 

Easement for the benefit of Parcels No. 1, 3, and 4 herein described for the
purpose of vehicular and pedestrian access, ingress and egress, according to
Easement Agreement and Parking Space Lease dated July 31, 1998, by and between
W.S. Stallings Corporation, and Kingsdell L.P., recorded October 22, 1998 in
Book 1444M page 1253 over the area described therein as follows:

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, and described
as follows: Beginning at a point in the South line of Maryland Avenue distant
200 feet 0 inches East of the intersection of said South line with the East line
of Kingshighway Boulevard; thence Southwardly parallel with Kingshighway
Boulevard and along the East line of property conveyed to Marvin E. Singleton by
deed recorded in Book 4189 page 404, 94 feet 9-1/2 inches to a point distant 94
feet 0 inches South of the South line of Maryland Avenue; thence Eastwardly
parallel with Maryland Avenue and along the North line of property conveyed to
Harvey Imbolden by deed recorded in Book 6227 page 294, 62 feet 0-3/8 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 39 feet 0 inches
to a point; thence Westwardly parallel with Maryland Avenue, 25 feet 6 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 55 feet 0 inches
to a point in the South line of Maryland Avenue, 48 feet 9 inches to the point
of beginning.

 

Parcel 6 (Easement):

 

Easements for the benefits of Parcels No. 1, 3 and 4 herein described, for the
purpose of construction, use, maintenance, repair and reconstruction of
driveways and ingress and egress created by instrument designated “Driveway
Easement Agreement”, dated May 18, 1981 and recorded in Book 271M page 64 on
May 21, 1981 over the following described property:

 

Easement “A”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Beginning at a point on the Western line of York Avenue,
40 feet wide, at the Northeast corner of property conveyed to “220 Television
Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City records,
said point being distant North 7 degrees 08 minutes 40 seconds West, 215.57 feet
from the Northern line of Lindell Boulevard, 100 feet wide, as measured along
the Western line of York Avenue; thence leaving said Western street line and
running along the Northern line of “220 Television Inc.”, North 88 degrees 57
minutes 40 seconds West, 88.41 feet to a point, said point being on the direct
Southward prolongation of the

 

--------------------------------------------------------------------------------


 

Eastern wall of a Concrete Parking Garage; thence leaving said point and running
along said prolongation, North 1 degree 06 minutes 00 seconds East, 20.00 feet
to a point; thence leaving said point and running South 88 degrees 57 minutes 40
seconds East, 85.51 feet to a point on the Western line of York Avenue, as
aforementioned; thence along said Western street line South 7 degrees 08 minutes
40 seconds East, 20.21 feet to the point of beginning.

 

Easement “B”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Commencing at a point on the Western line of York Avenue,
40 feet wide, at the Southeast corner of property conveyed to H & M Koplar by
deed recorded in Book 207M page 206 of the St. Louis City records, said point
being distant South 7 degrees 08 minutes 40 seconds East, 94.97 feet from the
Southern line of Maryland Plaza, 80 feet wide, as measured along the Western
line of York Avenue; thence along said Western street line South 7 degrees 08
minutes 40 seconds East, 19.00 feet to the point of beginning of the herein
described tract of land; thence continuing along said street line South 7
degrees 08 minutes 40 seconds East, 34.00 feet to a point; thence leaving said
Western street line and running North 75 degrees 38 minutes 39 seconds West,
8.51 feet and North 84 degrees 43 minutes 40 seconds West 67.74 feet to a point
on the Eastern wall of a concrete parking garage; thence along said Eastern wall
North 1 degree 06 minutes 00 seconds East, 20.50 feet to a point; thence leaving
said point and running North 89 degrees 06 minutes 58 seconds East, 59.61 feet
and North 70 degrees 50 minutes 17 seconds East, 12.14 feet to the point of
beginning.

 

Parcel 7 (Easement):

 

Easement for the benefit of Parcels No. 1, 3 and 4 herein described, for the
purpose of construction use, storage, maintenance, demolition, repair and
reconstruction of a basement, including access thereto, created by instrument
designated “Basement Easement Agreement”, dated May 18, 1981 and recorded in
Book 271M page 84 on May 21, 1981 over the following described property:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Commencing at a point on the Northern line of Lindell
Boulevard, 100 feet wide, at the Southwest corner of property conveyed to “220
Television Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City
records; thence along the Northern line of Lindell Boulevard South 89 degrees 00
minutes 00 seconds East, 5.92 feet to a point; thence leaving said street line
and running North 1 degrees 02 minutes 17 seconds East, 24.71 feet to the point
of beginning of the herein described tract of land; thence continuing along the
last mentioned line, North 1 degrees 02 minutes 17 seconds East, 86.65 feet to
its intersection with the Southern wall of a two story brick and concrete block
building; thence along the wall of said building the following bearing and
distances: North 88 degrees 53 minutes 07 seconds West, 1.20 feet; North 0
degrees 55 minutes 46 seconds East, 1.36 feet; South 88 degrees 53 minutes 07
seconds East, 1.20 feet; North 0 degrees 55 minutes 46 seconds East, 50.77 feet
and North 88 degrees 53 minutes 01 seconds West, 9.04 feet to its intersection
with the Eastern wall of a one story brick and concrete block building; thence
along the wall line of said one story and said two story

 

--------------------------------------------------------------------------------


 

buildings North 1 degree 06 minutes 59 seconds East, 24.32 feet to the Northeast
corner of said one story building; thence leaving said point and running the
following bearings and distances; South 88 degrees 52 minutes 34 seconds East,
8.51 feet; South 1 degree 06 minutes 59 seconds West, 12.67 feet; South 88
degrees 53 minutes 01 seconds East, 8.93 feet and South 1 degree 12 minutes 50
seconds West, 57.77 feet to the Northwest corner of an eight story brick
building; thence along the Western wall of said building and the following
bearings and distances: South 1 degree 23 minutes 44 seconds East, 78.19 feet;
South 88 degrees 36 minutes 16 seconds West, 0.27 feet and South 1 degree 23
minutes 44 seconds East, 14.46 feet to the Southwest corner thereof; thence
leaving said point and running North 89 degrees 17 minutes 57 seconds West,
11.81 feet to the point of beginning.

 

Parcel 8 (Easement):

 

Easements for ingress, egress, and placement of mechanical systems and storage
units created by the Reciprocal Easement Agreement executed by and between Chase
Park Plaza Hotel, LLC and The Private Residences, LLC dated December 1, 2006 and
recorded December 8, 2006 in Book 12082006 page 0382 and rerecorded December 13,
2006 in Book 12132006, Page 0266.

 

--------------------------------------------------------------------------------